              Case 5:18-cv-01316 Document 1 Filed 12/17/18 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

                                                      §
 ACADIA INSURANCE COMPANY,                            §
                                                      §
        PLAINTIFF,                                    §
                                                      §
 VS.                                                  §       CIVIL ACTION NO. 5:18-cv-1316
                                                      §
 MIKO CONSTRUCTION,                                   §
                                                      §
        DEFENDANT.                                    §
                                                      §
                                                      §
                                                      §

______________________________________________________________________________

    DEFENDANT ACADIA INSURANCE COMPANY’S ORIGINAL COMPLAINT
______________________________________________________________________________


TO THE HONORABLE UNITED STATES DISTRICT COURT:

        Defendant Acadia Insurance Company (“Acadia”) files this Original Complaint against Miko

Construction (“Miko”) and would respectfully show the Court as follows:

                                 I. NATURE OF THE ACTION

        1.     This is an action for breach of contract and declaratory judgment arising out of an

actual and existing controversy concerning the parties’ rights, status, and obligations under insurance

policies issued by Acadia to named insured Miko.

        2.     Acadia contends Miko breached its contract with Acadia when it refused to refund the

full amount Acadia paid for the losses and failed to surrender possession of Acadia’s property. Acadia

seeks recovery for its damages and attorney’s fees.

        3.     Acadia also seeks a declaration that Acadia is the rightful owner of the equipment at

issue, and in order to keep the equipment, Miko is required to refund the full amount Acadia paid for




4431083v.1
                      Case 5:18-cv-01316 Document 1 Filed 12/17/18 Page 2 of 7
-2-


       Miko’s claims under the insurance policy Acadia issued to Miko. In the alternative, Acadia seeks a

       declaration that it is the rightful owner of the equipment at issue, and Acadia is entitled to possession

       of the equipment, in addition to reasonable compensation from Miko for rent, depreciation, and wear

       and tear for that equipment in an amount to be determined by a jury.

                                                      II. PARTIES

               1.      Acadia Insurance Company (“Acadia”) is a New Hampshire company with its

       principal place of business in Maine.

               2.      Plaintiff, Miko Construction, is a sole proprietorship with its principal place of

       business in San Antonio, Texas.

                                        III. JURISDICTION AND VENUE

               3.      This Court has jurisdiction over the lawsuit under 28 U.S.C. §1332(a)(1) because the

       plaintiff and defendant are citizens of different states and the amount in controversy exceeds $75,000,

       excluding interests and cost. Plaintiff is organized under the laws of New Hampshire with its principal

       place of business in Maine, and Defendant is a Texas company with its principal place of business in

       San Antonio, Texas.

               4.      This Court has personal jurisdiction over Miko because Miko’s principal place of

       business is located in this judicial district, and, on information and belief, the property at issue in this

       suit is located in this judicial district. Moreover, the contract upon which relief is herein demanded

       was entered into and substantially performed within this juridical district.

               5.      Venue is proper in this district under 28 U.S.C. §1391(a)(2) because a substantial part

      of the events or omissions giving rise to this claim occurred in this district. In addition, Defendant

      Miko is subject to personal jurisdiction in this judicial district.




       4431083v.1
                    Case 5:18-cv-01316 Document 1 Filed 12/17/18 Page 3 of 7
-3-




                                       IV. FACTUAL BACKGROUND

              6.      Acadia issued to Miko Commercial Lines Policy Nos. CPA 4623674-10 and CPA

      4623674-11 for the policy periods from February 4, 2013 to February 4, 2014, and February 4, 2014

      to February 4, 2015, respectively. A true and correct copy of the subject policies is attached hereto as

      Exhibit A.

              7.      Subject to their conditions and exclusions, the policies’ coverage agreements provide

      that Acadia covers direct physical loss caused by a covered peril to Miko’s contractors’ equipment or

      the contractors’ equipment of others in Miko’s care, custody, or control.

              8.      On January 27, 2014, Miko reported theft of a Caterpillar Grader Model 120G, serial

      number 87V1147 (the “Grader”). Pursuant to the terms of the Contractor’s Equipment Coverage

      Endorsement, Acadia issued a payment of $45,000.00, the limit for the Grader under the policy’s

      equipment schedule, and closed its file.

              9.      On September 29, 2014, the insured reported theft of a Bobcat T300 Track Loader,

      serial number 53201648 (the “Loader”). Pursuant to the terms of the Contractor’s Equipment

      Coverage Endorsement, Acadia issued a payment of $35,000.00, the limit for the Loader under the

      policy’s equipment schedule, and closed its file.

              10.     On January 5, 2018, the insured’s agent reported both pieces of equipment had been

      recovered by Miko in 2017.

              11.     Miko’s and Acadia’s respective rights with respect to the recovered Grader and Loader

      are governed by the Recoveries condition found in both policies. Pursuant to the Recoveries condition

      found in both policies, if Acadia pays the insured for a loss and the lost or damaged property is later

      recovered, this condition allows the insured to keep the recovered property, but requires the insured

      to refund Acadia the amount of the claim paid or any lesser amount to which Acadia agrees.




      4431083v.1
                      Case 5:18-cv-01316 Document 1 Filed 12/17/18 Page 4 of 7
-4-


              12.      The policies provide in relevant part:

                               Recoveries - If “we” pay “you” for the loss and lost or damaged
                               property is recovered, or payment is made by those responsible
                               for the loss, the following provisions apply:

                            a. “you” must notify “us” promptly if “you” recover property or receive
                               payment;
                            b. “we” must notify “you” promptly if “we” recover property or receive
                               payment;
                            c. any recovery expenses incurred by either are reimbursed first;
                            d. “you” may keep the recovered property but “you” must refund to
                               “us” the amount of the claim paid or any lesser amount to which
                               “we” agree; and
                            e. if the claim paid is less than the agreed loss due to a deductible or
                               other limiting “terms” of this policy, any recovery will be pro rated
                               between “you” and “us” based on “our” respective interest in the
                               loss.

              13.      On March 26, 2018, Miko’s attorney offered to pay $17,322 ($8,984 for the Grader

      and $8,338 for the Loader) in exchange for Acadia’s agreement not to contest Miko’s ownership of

      the property.

              14.      Acadia declined Miko’s offer to purchase the Grader and Loader, and requested Miko

      surrender possession of the property or refund the full amount Acadia paid for the losses ($80,000.00),

      minus the insured’s recovery expenses.

                       V.       CAUSE OF ACTION FOR BREACH OF CONTRACT

              15.      Acadia incorporates by reference the allegations of all foregoing paragraphs of this

      Original Complaint.

              16.      Defendant Miko’s conduct constitutes breach of the insurance contracts made

      between Miko and Acadia.

              17.      By the express terms of the subject insurance policies, upon recovery of its stolen

      property, Defendant Miko is obligated to refund Acadia the amount of the claim paid or any lesser

      amount to which Acadia agrees.




      4431083v.1
                      Case 5:18-cv-01316 Document 1 Filed 12/17/18 Page 5 of 7
-5-


                18.    To date, Miko has not surrendered possession of the Grader and Loader or refunded

      the amount Acadia paid for Miko’s equipment, $45,000.00 for the Grader and $35,000.00 for the

      Loader.

                19.    By its failure to surrender possession of the Grader and Loader, and its failure to pay,

      i.e., its failure to “refund to [Acadia] the amount of the claim paid or any lesser amount to which

      [Acadia] agree[s],” Miko breached the terms of the insurance policies, and damaged Acadia in the

      principal amount of $80,000, exclusive of related costs, charges, interest, and attorney’s fees.

                20.    Miko’s breach of the insurance policies was the proximate cause of Acadia’s damages.

                      VI.   CAUSE OF ACTION FOR DECLARATORY JUDGMENT

                21.    Acadia incorporates by reference the allegations of all foregoing paragraphs of this

      Original Complaint.

                22.    Pursuant to the Recoveries condition found in both policies, if Acadia pays the insured

      for a loss and the lost or damaged property is later recovered, this condition allows the insured to

      keep the recovered property, but requires the insured to refund Acadia the amount of the claim paid,

      minus Miko’s reasonable documented recovery expenses, or any lesser amount to which Acadia

      agrees.

                23.    Acadia has not agreed to accept a lesser amount for the recovered equipment.

                24.    Pursuant to Federal Rule of Civil Procedure 57, 28 U.S.C. §§ 2201, 2202, and Texas

      Civ. Prac. & Rem. Code Chap. 37.001, et seq., Acadia seeks a judicial declaration that it is the rightful

      owner of the Grader and the Loader, and in order to keep the recovered Grader and Loader, Miko is

      required to refund the full amount Acadia paid for the losses ($80,000.00), minus Miko’s reasonable

      documented recovery expenses, or any lesser amount to which Acadia agrees. In the alternative,

      Acadia seeks a judicial declaration that it is the rightful owner of the Grader and Loader, and is entitled




      4431083v.1
                    Case 5:18-cv-01316 Document 1 Filed 12/17/18 Page 6 of 7
-6-


      to possession of the Grader and Loader, in addition to reasonable compensation from Miko as rent,

      depreciation, and wear and tear for that equipment in an amount to be determined by a jury.

                                         VII.    RELIEF REQUESTED

              25.     Acadia respectfully requests that judgment be entered in its favor and against Miko for

      compensatory damages in the principal amount of $80,000. Acadia respectfully requests a judicial

      declaration that Acadia is the rightful owner of the Grader and Loader, and in order to keep the

      recovered Grader and Loader, Miko is required to refund the full amount Acadia paid for the losses

      ($80,000.00), minus Miko’s reasonable documented recovery expenses, or any lesser amount to which

      Acadia agrees. In the alternative, Acadia seeks a judicial declaration that it is the rightful owner of the

      Grader and Loader, and is entitled to possession of the Grader and Loader, in addition to reasonable

      compensation from Miko as rent, depreciation, and wear and tear for that equipment in an amount to

      be determined by a jury.

              26.     Acadia seeks recovery of all damages, including reasonable attorney’s fees, pre and

      post judgment interest, and all other damages and costs arising from Miko’s wrongful conduct.

                                          VI.       ATTORNEY’S FEES

              27.     Pursuant to Texas Civ. Prac. & Rem. Code Chap. 38.001, et seq., Acadia requests this

      Court award Acadia its reasonable and necessary attorney’s fees and costs incurred in the prosecution

      of this action as are just, equitable and reasonable.

                                             VII.    JURY DEMAND

              28.     Acadia demands a trial by jury and tenders the required fee herewith.

                                                 VIII. PRAYER

              WHEREFORE, for the foregoing reasons, Acadia prays that this Court render a judgment

      against Miko as follows:

              a.      For compensatory damages in the principal amount of $80,000 for Miko’s breach of




      4431083v.1
                    Case 5:18-cv-01316 Document 1 Filed 12/17/18 Page 7 of 7
-7-


      its contract with Acadia;

              b.      For a declaration that, in order to keep the recovered Grader and Loader, Miko is

      required to refund the full amount Acadia paid for the losses ($80,000.00), minus Miko’s reasonable

      documented recovery expenses, or any lesser amount to which Acadia agrees;

              c.      Awarding Acadia reasonable and necessary attorney’s fees;

              d.      Awarding Acadia costs of suit; and

              e.      Awarding Acadia all other relief that the Court deems appropriate.



                                                            Respectfully submitted,

                                                            WILSON ELSER MOSKOWITZ
                                                            EDELMAN & DICKER, LLP



                                                            /s/ J. Price Collins
                                                            J. PRICE COLLINS
                                                            Texas Bar No. 04610700
                                                            Email: price.collins@wilsonelser.com
                                                            W. NICHOLAS TERRELL
                                                            Texas State Bar No. 24075149
                                                            Email: nick.terrell@wilsonelser.com

                                                            WILSON ELSER MOSKOWITZ
                                                            EDELMAN & DICKER, LLP
                                                            Bank of America Plaza
                                                            901 Main Street, Suite 4800
                                                            Dallas, Texas 75202-3758
                                                            Telephone: (214) 698-8000
                                                            Fax: (214) 698-1101

                                                            ATTORNEYS FOR DEFENDANTS
                                                            ACADIA INSURANCE COMPANY




      4431083v.1
